UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

SOPHIA CHRISTINE HALL,
Plaintiff-Appellant,

v.
                                                                      No. 98-2558
KENNETH S. APFEL, COMMISSIONER OF
SOCIAL SECURITY,
Defendant-Appellee.

Appeal from the United States District Court
for the Western District of Virginia, at Abingdon.
James P. Jones, District Judge.
(CA-97-122)

Submitted: July 30, 1999

Decided: August 16, 1999

Before MURNAGHAN, HAMILTON, and MICHAEL,
Circuit Judges.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Martin Wegbreit, CLIENT CENTERED LEGAL SERVICES OF
SOUTHWEST VIRGINIA, INC., Castlewood, Virginia, for Appel-
lant. James A. Winn, Chief Counsel, Patricia M. Smith, Deputy Chief
Counsel, Rafael Melendez, Assistant Regional Counsel, Office of the
General Counsel, SOCIAL SECURITY ADMINISTRATION, Robert
P. Crouch, Jr., United States Attorney, John F. Cochran, Assistant
United States Attorney, Roanoke, Virginia, for Appellee.
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Sophia Christine Hall appeals from the district court's order grant-
ing summary judgment to the Social Security Administration and
denying her motion to remand her case to the Administrative Law
Judge (ALJ). We have reviewed the record and find no reversible
error. Accordingly, we affirm.

Sophia Christine Hall, who was fifty-one years old at the time of
the ALJ's decision, sought disability benefits on the basis of lower
back pain, wrist pain, and "nervousness." Hall suffered from degener-
ative joint disease of her fifth lumbar disc and her first sacroiliac disc.
During administrative processing of her claims, she broke the radius
bone of her wrist on her left, non-dominant hand and required sur-
gery. Nearly a year and a half following the injury, her treating physi-
cian opined that she had arthritis as a result of the injury, that she had
a significant impairment in her wrist that would not improve, that she
would not be able to frequently lift objects over ten pounds, and that
excessive lifting stresses on her wrist could cause her condition to
deteriorate. Psychiatric testing did not reveal any abnormal mental
conditions.

The ALJ denied her claim after two hearings in September 1995
and March 1996. The ALJ found that: (1) she had a past relevant
work history of light to medium unskilled work; (2) she had no psy-
chiatric mental impairment and was of low average intelligence; (3)
she had severe physical impairments within the meaning of Social
Security regulations because she had an impairment of more than
minimal severity of her wrist; (4) these impairments singly or in com-
bination with each other did not meet the criteria listed in 20 C.F.R.
Pt. 404, Subpt. P, App. 1 (1999); and (5) a significant number of jobs
existed in the national economy that Hall could perform.

                     2
The Appeals Council declined Hall's request for review of the
ALJ's decision, and thus, the ALJ's decision became the final deci-
sion of the Commissioner. See 20 C.F.R.§ 404.981 (1999). Hall then
filed the present action seeking review of the denial of benefits. The
district court granted summary judgment to the Commissioner. The
district court also denied Hall's motion to remand her case based on
Hall's two epidural steroid treatments for back pain following the
ALJ's decision.

Hall timely filed her appeal. She claimed that the ALJ did not prop-
erly evaluate her claims of pain and that evidence of the two subse-
quent treatments for her back pain might have altered the ALJ's
decision.

We have reviewed the record, briefs, and pertinent case law in this
matter. Our review persuades us that the district court correctly found
that the Commissioner's decision denying benefits was based on sub-
stantial evidence notwithstanding Hall's subjective complaints of
pain. We also find that the district court correctly denied Hall's
motion to remand her case to the ALJ. Accordingly, we affirm on the
reasoning of the district court. See Hall v. Apfel, No. CA 97-122-A
(W.D. Va. Sept. 22, 1998). We dispense with oral argument because
the facts and legal contentions are adequately presented in the materi-
als before the Court and argument would not aid the decisional pro-
cess.

AFFIRMED

                    3